OPINION
BELCHER, Judge.
This is an appeal by Horace G. Cook and Kathryn B. Cook as sureties upon the bail bond of Joe Curtis Jackson from a final judgment of the County Court of Brazoria County upon a forfeiture of said bond. The judgment final was rendered and entered on July 26, 1967.
Judgment nisi was entered May 15, 1967. Such a judgment on a bail bond is interlocutory and conditional. Said judgment provided that it would be made final unless good cause be shown why the appellant did not appear.
It is evident from the record that upon the hearing of the judgment final, the instanter bail bond in the sum of $300 and the judgment nisi marked Exhibit B which are included in the transcript; were introduced in evidence. They appear to be regular and valid and sufficiently establish the state’s case.
In answer to the judgment nisi, the sureties sought to prove that their principal had been charged and arrested for another criminal offense and was confined *449continuously in jail on such charges from May IS, until after July 27, 1967; and that such confinement prevented the appearance of the principal in court and exonerates them.
To show such confinement of the principal in jail, the appellants attached to their brief filed in this court on October 20, 1967, an affidavit to that effect signed by an employee of the sheriff’s office in Harris County. There is no probative evidence which can be considered in support of appellants’ position.
In the absence of proof showing that the principal was confined in jail at the time the judgment nisi was entered, appellants’ contention cannot be sustained.
No error appearing, the judgment is affirmed.